Citation Nr: 0603859	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for herniated nucleus pulposus, degenerative disc 
disease of C2-C3 through C6-C7 discs.

2.  Entitlement to an initial evaluation in excess of 30 
percent for depression secondary to service connected 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran's service has been with the Army National Guard.  
He had a period of inactive duty for training from February 
11, 2000, to February 13, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for a 
cervical spine disability with a 20 percent evaluation and 
awarded the veteran service connection for depression 
secondary to service-connected cervical spine disability, 
with an evaluation of 30 percent.  In August 2005, the RO 
increased the veteran's evaluation for his cervical spine 
disability to 30 percent.  The veteran requests a higher 
rating.

In December 2003, the Board remanded the veteran's case to 
the RO for further development.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for herniated nucleus pulposus, degenerative 
disc disease of C2-C3 through C6-C7 discs is addressed 
herein, whereas the issue of entitlement to an initial 
evaluation in excess of 30 percent for depression secondary 
to service connected cervical spine disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.

2.  For the period commencing February 23, 2001, the 
veteran's cervical spine disability was manifested by severe 
limitation of motion, muscle spasm, possible posterior rami 
irritability, and no electrodiagnostic evidence of 
radiculopathy.

3.  For the period commencing September 26, 2003, the 
veteran's cervical spine disability was manifested by 
moderate limitation of motion evidenced by forward flexion to 
40 degrees, extension to 45 degrees, lateral flexion to 45 
degrees bilaterally, and lateral rotation to 65 degrees 
bilaterally, muscle spasm, diminished pinprick, and posterior 
rami irritability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
herniated nucleus pulposus, degenerative disc disease of C2-
C3 through C6-C7 discs have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in February 2001, after the enactment of the VCAA.  

An RO letter dated in November 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

Service medical records show that in February 2000, during a 
period of inactive duty for training, the veteran injured his 
neck while performing physical training.  He was diagnosed 
with cervical strain.

Employment records from January 2001 to November 2001 show 
that the veteran used approximately 275 hours of sick leave 
during this time period.  The records did not provide 
specific reasons for his medical absences. 

In a July 2001 statement, the veteran stated that he had lost 
days of work because of his neck pain.

An August 2001 magnetic resonance imaging (MRI) report from a 
private physician, F.D., M.D., shows that the veteran had 
tiny right posterior C5-C6 soft disk protrusion without cord 
impingement, early degenerative disc disease of C2-C3 to C6-
C7 disks, and reversed curvature to be correlated with muscle 
spasm.

In October 2001, the veteran underwent a VA examination, 
wherein he stated that he had moderate cervical pain with 
radiation to posterior shoulders associated with occasional 
numbness of both arms.  He reported pain that radiated 
occasionally to his low back.  He had no fecal or urinary 
incontinence.  About once a month, he received treatment with 
physical therapy and cold and heating pads to no avail.  
Precipitating factors included writing, computer work, and 
moving his neck to look from side to side.  Alleviating 
factors included medication and rest.  The veteran reported 
that he had been absent to work on 40 occasions within the 
past year because of cervical pain.  Range of motion testing 
of the cervical spine was conducted and revealed forward 
flexion to 10 degrees, backward extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  The examiner noted no painful motion on 
range of motion testing.  The examiner also noted no cervical 
paravertebral muscle spasm and no weakness of arms or hands.  
Muscle strength was normal and there was no tenderness to 
palpation at the cervical area.  There were also no postural 
abnormalities or a fixed deformity.  Neurological examination 
revealed no muscle atrophy of upper extremities and no 
Hoffman sign bilaterally.  The diagnoses were tiny right 
posterior C5-C6 soft disc protrusion (herniated nucleus 
pulposus) without cord impingement, early degenerative disc 
disease of C2-C3 through C6-C7 discs, and reverse curvature 
of the cervical lordosis due to muscle spasm by MRI of 
cervical spine dated in August 2001.

Employment records from January 2002 through April 2002 show 
that the veteran used 35 hours for sick leave during this 
time period.

A September 2002 VA MRI of the cervical spine revealed 
reversal of the cervical lordosis, mild degenerative changes 
in the cervical spine, right side disc herniation at C6-C7, 
tiny right paracentral disc protrusion at C5-C6, and minimal 
bulging annulus at C4-C5.

In August 2003, an electrodiagnostic test was conducted and 
revealed normal insertional activity except in the mid 
cervical muscles.  No spontaneous activity was identified in 
any other muscle.  There was normal recruitment pattern in 
all muscles tested.  Study findings suggested a lesion on the 
right C6 root, associated with possible posterior rami 
irritation; however, there was no electrodiagnostic evidence 
of cervical radiculopathy.

An August 2003 VA outpatient medical record shows that the 
veteran received treatment for his cervical spine pain.  
Physical examination revealed no spasm.  The range of motion 
of the cervical spine was limited due to pain in all 
directions and passive range of motion was not tolerated by 
the veteran.  The veteran had full active range of motion of 
the upper extremity.  Muscle strength of the deltoid was 4/5.  
Muscle strength of the supraspinatus, infraspinatus, 
rhomboids, and subscapularis was normal and hand grip 
strength was also normal.  Sensory pinprick was intact and 
symmetrical in the upper extremities.  On palpation, there 
was no spasm or warmth, no trigger points, and no tenderness 
at the cranial bones.  The diagnosis was chronic cervical 
pain with no radicular signs upon evaluation.  He had no 
muscle spasm or atrophy as in chronicity.  There was 
myofascial pain with trigger.

An August 2003 VA X-ray of the cervical spine revealed 
paravertebral muscular spasm and cervical spondylosis.

An April 2004 VA outpatient medical record shows that the 
veteran had decreased range of motion in flexion due to pain 
and he had full range of motion in all other planes.

A July 2004 VA MRI of the cervical spine revealed mild 
discogenic disease of the cervical spine with reversal of the 
usual cervical lordosis.

In July 2005, the veteran underwent a VA examination, wherein 
he reported having flare-ups of cervical pain once or twice a 
month.  He had no fevers, malaise, dizziness, visual 
disturbance, numbness except while sleeping, weakness, 
bladder or bowel complaints, or erectile dysfunction.  He was 
able to walk unaided and did not use a cervical orthosis.  
The veteran reported that he had no history of falls.  The 
veteran stated that he was unemployed and quit his job 
because of a neuropsychiatric condition and his neck 
condition.  He was also given written letters from his 
supervisors because of frequent absences.  Range of motion 
testing of the cervical spine was conducted and revealed 
forward flexion to 40 degrees, extension to 45 degrees, 
lateral flexion to 45 degrees bilaterally and lateral 
rotation to 65 degrees.  There was no painful motion during 
range of motion testing.  The veteran was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use of the cervical spine.  There was no 
major functional impact.  There was palpable moderate 
cervical paravertebral muscle spasm, but no weakness of the 
upper extremities and hands had normal muscle strength.  
There was tenderness to palpation in the cervical area.  The 
veteran had no postural abnormalities of the cervical spine 
and no fixed deformities.  Neurological examination was 
conducted and revealed diminished pinprick and smooth 
sensation in the arms and hands not following any specific 
dermatomal pattern (nonradicular).  There was no muscle 
atrophy of the upper extremities and normal muscle tone and 
strength.  Biceps, triceps, and brachioradialis muscle 
reflexes were normal and symmetric.  There were no Hoffmann 
signs or pathological reflexes bilaterally.  When questioned 
about prescribed bedrest, the veteran reported having several 
certificates for bedrest by physicians at the VA medical 
center and psychiatric doctors for one to one-half weeks.  
The diagnoses were herniated nucleus pulposus, degenerative 
disc disease of the C2-C3 through C6-C7 discs, and C6 
posterior rami irritability (radiculopathy) by 
electromyograph (EMG) as per an August 2004 note.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Post operative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)


5287
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5290
Spine, limitation of motion of, cervical:

Severe
3
0

Moderate
2
0

Slight
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:



General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 
 
Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability. 
38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (effective 
September 26, 2003)
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment. 


38 C.F.R. § 4.71, Diagnostic Code 5243 (effective September 
23, 2002)

After careful review of the evidence of record, the Board 
finds that an evaluation in excess of 30 percent for the 
veteran's cervical spine disability, using all rating 
criteria in effect during the veteran's appeal, is not 
warranted.  As such, using the rating criteria in effect 
prior to September 23, 2002 for intervertebral disc syndrome, 
the veteran's symptoms would need to be severe, recurring 
attacks, with intermittent relief to obtain an evaluation in 
excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  The Board notes that the veteran is noted to 
have possible rami irritation; however, the August 2003 
electrodiagnostic test found no evidence of cervical 
radiculopathy.  Further the October 2001 VA examiner found 
normal muscle strength of the upper extremities and no 
weakness of the arms or hands.  In addition, the July 2005 VA 
examiner also found no weakness of the upper extremities and 
normal muscle strength.  In addition, the veteran was shown 
to have muscle spasm, but this finding was not consistent for 
all medical evidence of record, as the October 2001 and 
August 2003 VA examiners found no muscle spasm upon 
examination.  Therefore, the veteran's intervertebral disc 
syndrome symptoms are not deemed severe with intermittent 
relief.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) was amended 
September 23, 2002.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004), Intervertebral Disc Syndrome, the veteran's 
cervical spine disability may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  Although the July 2005 VA examiner 
noted that the veteran reported receiving certificates from 
his VA physicians requiring bed rest for his disabilities, 
review of the medical evidence of record finds no indication 
that the veteran was prescribed bed rest by any VA physician.  
Hence, consideration of the cervical spine pathology under 
revised Diagnostic Code 5243 (formerly Code 5293) is not for 
application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Using the rating criteria in effect prior to September 26, 
2003 for limitation of motion of the cervical spine, and 
using the amended criteria for disabilities of the spine, the 
veteran's disability also does not warrant an evaluation in 
excess of 30 percent.  As such, the Board notes that an 
evaluation in excess of 30 percent would require ankylosis of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  The 
veteran has been noted to have range of motion in his 
cervical spine and is not shown to have ankylosis.  
Therefore, an evaluation in excess of 30 percent for his 
cervical spine disability is not warranted using all rating 
criteria in effect during the duration of the appeal for 
limitation of motion of the cervical spine.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for herniated nucleus pulposus, degenerative disc disease of 
C2-C3 through C6-C7 discs is denied.


REMAND

The Board notes that in May 2002, the veteran submitted a 
statement construed by the Board to be a notice of 
disagreement to the April 2002 RO rating decision, which 
awarded him service connection for depression secondary to 
service-connected cervical spine disability with a 30 percent 
evaluation.  The veteran requested a higher evaluation.  
Moreover, the Board notes that the veteran has not been 
apprised of the laws and regulations and rating criteria 
pertaining to his increased rating claim for depression.  
Therefore, this issue is remanded to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 239, 240-41 (1999).

In light of the above discussion, this case is REMANDED for 
the following action:

The RO is to provide the veteran and his 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for depression 
secondary to service-connected cervical 
spine disability, in accordance with 38 
C.F.R. § 19.29, unless that matter is 
resolved by granting the benefits sought, 
or by the veteran's withdrawal of his 
Notice of Disagreement.  See 38 C.F.R. § 
19.26; see also Manlincon, supra.  If, 
and only if, a timely substantive appeal 
is received should that matter thereafter 
be returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


